RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206
        ELECTRONIC CITATION: 2000 FED App. 0043P (6th Cir.)
                    File Name: 00a0043p.06


UNITED STATES COURT OF APPEALS
                  FOR THE SIXTH CIRCUIT
                    _________________


                              ;
                               
 UNITED STATES OF AMERICA,
                               
           Plaintiff-Appellee,
                               
                               
                                              No. 99-1798
           v.
                               
                                >
 SAUL J. MORRIS,               
         Defendant-Appellant. 
                              1

          Appeal from the United States District Court
         for the Eastern District of Michigan at Detroit.
        No. 98-80372—Patrick J. Duggan, District Judge.
                  Argued: December 10, 1999
              Decided and Filed: February 7, 2000
 Before: BOGGS and SUHRHEINRICH,     Circuit Judges;
             POLSTER*, District Judge.




    *
     The Honorable Dan A. Polster, United States District Judge for the
Northern District of Ohio, sitting by designation.

                                  1
2    United States v. Morris                    No. 99-1798

                    _________________
                        COUNSEL
ARGUED: Richard M. Helfrick, FEDERAL PUBLIC
DEFENDERS OFFICE, Detroit, Michigan, for Appellant.
Karen L. Reynolds, UNITED STATES ATTORNEY, Detroit,
Michigan, for Appellee. ON BRIEF: Richard M. Helfrick,
FEDERAL PUBLIC DEFENDERS OFFICE, Detroit,
Michigan, for Appellant. Paul Burakoff, UNITED STATES
ATTORNEY, Detroit, Michigan, for Appellee.
                    _________________
                        OPINION
                    _________________
   PER CURIAM. Defendant Saul J. Morris appeals from his
judgment of conviction for misusing a United States Coast
Guard certificate, in violation of 18 U.S.C. § 2197. The issue
on appeal is whether Defendant’s misuse of a copy of an
illegally obtained United States Coast Guard certificate of
registry certifying Defendant as a marine physician assistant
constitutes a violation of § 2197. We AFFIRM.
                               I.
  In January 1991, Defendant submitted an application to the
United States Coast Guard (“USCG”) for a certificate of
registry attesting to his qualifications as a marine physician
assistant. Defendant was not entitled to the certificate,
however, and obtained it by fraudulently providing false
information to the USCG in support of his application.
  In 1994 and 1995, Defendant submitted applications at
three different health care providers. Defendant supplied two
prospective employers with a copy of his USCG certificate.
Defendant supplied a third with the serial number of the
certificate.
6      United States v. Morris                     No. 99-1798      No. 99-1798                       United States v. Morris          3

this reason, we reject Defendant’s superficial analogies to           On May 20, 1998, Defendant pled guilty to an information
other statutes.                                                     charging him with Misuse of a Federal Certificate in violation
                                                                    of 18 U.S.C. § 2197. On September 29, 1998, Defendant
   Furthermore, as pointed out by the Government, § 2197            withdrew his guilty plea and waiver of indictment. A grand
also proscribes illegally “exhibiting” a federal certificate. To    jury returned an indictment on December 3, 1998, charging
give effect to both words, it follows that “use” should be          him with three counts of Misuse of a Federal Certificate in
interpreted in a broader sense such as utilizing the certificate    violation of 18 U.S.C. § 2197. After a bench trial, the district
in ways other than merely displaying the original certificate or    court found Defendant guilty on all counts.
showing it to others. See Schering-Plough Healthcare Prods.
v. NBD Bank, N.A., 98 F.3d 904, 909 (6th Cir. 1996) (stating         Defendant was sentenced to nine months of imprisonment.
that courts should avoid interpretations of statutes that render    He timely appeals.
words superfluous); Barker v. Chesapeake & Ohio R.R., 959
F.2d 1361, 1367 (6th Cir. 1992) (stating that courts should                                        II.
endeavor to give effect to each word of the statute if possible).
Defendant, by submitting either a copy of the certificate or its      Section 2197 of Title 18 of the United States Code
serial number, thus “used” the certificate in applying for          provides, in pertinent part, that:
employment as proof of his professional qualification for the
position he sought.                                                      Whoever, not being lawfully entitled thereto, uses,
                                                                      exhibits, or attempts to use or exhibit, . . . any certificate
    The judgment of the district court is AFFIRMED.                   . . . issued to . . . seamen by any officer or employee of
                                                                      the United States authorized by law to issue the same . . .
                                                                      shall be fined under this title or imprisoned not more than
                                                                      five years, or both.
                                                                    18 U.S.C.A. § 2197 (West 1984).
                                                                      The present case involves a question of statutory
                                                                    interpretation and is, therefore, subject to de novo review. See
                                                                    United States v. Hans, 921 F.2d 81, 82 (6th Cir. 1990).
                                                                       Defendant concedes that he was not lawfully entitled to the
                                                                    USCG Certificate of Registry certifying him to be a marine
                                                                    physician assistant because he obtained the certificate by
                                                                    fraud. Defendant further admits that the Certificate was
                                                                    issued by an officer or employee of the United States
                                                                    authorized by law to issue it. The sole issue on appeal is
                                                                    whether Defendant’s use of a copy of the Certificate is subject
                                                                    to punishment under § 2197. Defendant contends that the
                                                                    statute does not prohibit the misuse of a “copy” of a federal
                                                                    certificate.
4    United States v. Morris                      No. 99-1798      No. 99-1798                      United States v. Morris      5

  In support of his argument, Defendant points out that in           In rejecting Defendant’s arguments, the district court ruled
§ 2197, Congress prohibits the use of many different types of      that:
documents. For example, the statute provides that anyone
who “alters . . . by addition, interpolation, deletion, or           The Court . . . concludes[] that by submitting a copy of
erasures” violates the statute. Further, the use of “altered,        the Certificate, defendant was using the Certificate.
changed, forged, counterfeit . . . [or] blank forms” is              Clearly the information on the copy of the Certificate
prohibited by the statute. From this, Defendant posits that          came from the original Certificate and there is no doubt
“Congress clearly foresaw the need to prohibit the use of            that defendant was intending to convey the information
many types of non-original documents in the very statute             on the original Certificate to the prospective employers
under consideration. This makes the omission of any                  by sending a copy of the Certificate.
prohibition on the use of a “copy” all the more significant
since Congress prohibits the use of copies of other types of           Defendant argues that because other statutes
documents.”                                                          specifically use the word “copy” or “copies,” the Court
                                                                     should conclude that because 18 U.S.C. § 2197 does not
    Defendant adds that, when Congress wishes to criminalize         contain such words, Congress did not intend that a use of
the use of a “copy” of a document or thing, it can, and has,         a “copy” would be a violation of the statute. The fact
expressed its intent in the statute. See, e.g., 18 U.S.C.A.          that Congress specifically included the words, “copy” or
§§ 922(v)(1) (West Supp. 1999) (making it unlawful to                “copies” in a statute relating to the unlawful possession
possess a semiautomatic assault weapon) and 921(a)(30)               of a semi-automatic assault weapon, see 18 U.S.C.
(West Supp. 1999) (defining “semiautomatic assault weapon”           § 922(c)(v)(1) and 921(a)(30), or because Congress
as “any of the firearms or copies or duplicates of the firearms      specifically included the word “copy” in 18 U.S.C.
in any caliber, . . . .” (emphasis added)); 18 U.S.C.A.              § 1015(c) (improper use of a naturalization certificate),
§ 1015(c) (West Supp. 1999) (providing that “[w]hoever uses          or 18 U.S.C. § 1905 (prohibiting improper disclosure of
or attempts to use any certificate of arrival, declaration of        income tax returns) does not persuade this Court that the
intention, certificate of naturalization, certificate of             failure to specifically include the word “copy” in 18
citizenship or other documentary evidence of naturalization,         U.S.C. § 2197 suggests a Congressional intent not to
or any duplicate or copy thereof, knowing the same to have           prohibit the misuse of a copy of a Certificate.
been procured by fraud or false evidence . . . .” ); 18 U.S.C.A.
§ 1905 (West 1999) (“Whoever, being an officer or employee           We agree with the district court. By providing prospective
of the United States or of any department or agency thereof        employers with a copy of the federal certificate or its serial
. . . permits any income return or copy thereof . . . to be seen   number in order to procure a job, Defendant made use of the
or examined by any person except as provided by law; shall         certificate itself or, more specifically, the information
be fined under this title . . . .”); 18 U.S.C.A. § 2318(a) (West   contained therein. In this instance, the copy was the
Supp. 1999) (“Whoever, . . . knowingly traffics in a               functional equivalent of the original for the purposes
counterfeit label affixed or designed to be affixed to a phono     Defendant employed it. Cf. Fed. R. Evid. 1003 (stating that
record, or a copy of a computer program or documentation or        a duplicate of an original writing is admissible as evidence to
packaging for a computer program, or a copy of a motion            the same extent as an original unless there is a genuine
picture . . . knowingly traffics in counterfeit documentation or   question as to the original’s authenticity or it would otherwise
packaging for a computer program, shall be fined under this        be unfair to admit the duplicate instead of the original). For
title . . . .”).